Citation Nr: 0300846	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for cervical, 
thoracic, and lumbar spine disorders.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


REMAND

The veteran served on active duty from March 1966 to March 
1969.  In view of the May 2002 decision by the Board of 
Veterans' Appeals finding new and material evidence to 
reopen the veteran's claims for service connection, 
further development is necessary.

The veteran's DD 214 indicates that he received 2 Purple 
Heart awards in service.  However, the veteran's service 
personnel records from the U.S. Marine Corps, including 
citations for the Purple Hearts, are not of record. The 
Veterans Claim Assistance Act (VCAA) provides a broader VA 
obligation to obtain relevant records, advise the veteran 
of the status of those efforts, and obtain examinations.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1. Contact the appropriate agency to 
include the National Personnel Records 
Center (NPRC), Department of the Navy, 
or the Commandant of the Marine Corps 
and obtain the following service 
personnel records: copies of the 
veteran's 2 Purple Heart awards to 
include the citation.  The desired 
records relate to active duty performed 
in the United States Marine Corps 
during the period 1967-1969.  If no 
such service personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Schedule the veteran with the 
appropriate VA medical facility for a 
VA examination to determine the nature 
and etiology of his left knee 
disability to include an opinion by the 
VA examiner as to whether it was as 
likely as not that this disability is 
related to injuries incurred on active 
duty.  In providing the opinion, the 
examiner should review the veteran's 
claim folder and provide a basis for 
the conclusion.

3.  Schedule the veteran with the 
appropriate VA medical facility for a 
VA examination to determine the nature 
and etiology of his deviated septum, to 
include an opinion by the VA examiner 
as to whether it is as likely as not 
that this disorder is related to 
injuries incurred on active duty.  In 
providing the opinion, the examiner 
should review the veteran's claim 
folder and provide a basis for the 
conclusion.

4.  Schedule the veteran with the 
appropriate VA medical facility for a 
VA examination to determine the nature 
and etiology of his cervical, thoracic, 
and lumbar spine disorders, to include 
an opinion by the VA examiner as to 
whether it is as likely as not that any 
such disorder was related to injuries 
incurred on active duty.  In providing 
the opinion, the examiner should review 
the veteran's claim folder and provide 
a basis for the conclusion.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



